DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-5, 7-14, 16-23, 25-29 and 31-34 are pending.
Claims 1, 5, 7, 8, 10-14, 16-19, 21-23 and 25-28 are amended.
Claims 6, 15, 24 and 30 are cancelled.
Claims 31-34 are added.
Claims 1-5, 7-14, 16-23, 25-29 and 31-34 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 02/03/2022 have been fully considered but they are not persuasive.
35 U.S.C §112(b) Rejections
	The rejections to claims 28 and 29 under 35 U.S.C §112(b) are withdrawn in view of the applicant’s clarification.
35 U.S.C §103 Rejections 
Regarding claim 1, the applicant argues that Zhou ’21 does not disclose a CSI report being prioritized above a sidelink transport channel (Remarks, pages 14-16)
	In response the applicant’s argument, the examiner respectfully disagrees.
Zhou ’21 discloses triggering a CSI reporting by transmitting a RRC message (See [0350]).  Zhou ’21 also disclose one or more RRC message comprising: one or more first configuration parameters of one or more CSI reports (See [0356]).  Further, Zhou ’21 discloses configuring each logical channel in the plurality of logical channels with one or more parameters to be used by a logical channel prioritization procedure at the MAC layer of the wireless device (See [0192])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 10, 11, 14, 16, 17, 19, 20, 23, 25, 26, 28, 29 and 31-34 are rejected under 35 U.S.C. §103 as being unpatentable over 3GPP_TSG_ RAN_WG1 #98bis, October 14th-20th, 2019_R1-1910375, hereinafter “3GPP ‘75” in view of Zhou et al. (US 2019/0246421A1) hereinafter “Zhou ‘21”
As per claim 1, 3GPP ‘75 discloses a method of wireless communication performed by a target user equipment (UE), comprising: 
receiving a channel state information (CSI) reference signal (RS) from a source UE via a sidelink communication (3GPP ‘75, Section 3, the TX UE can trigger RX UE to do CSI reporting. If CSI-RS is included in PSSCH which is indicated by associated SCI, then it can implicitly trigger RX UE to report CSI)
determining that a lower-layer determined source identifier of the source UE is included in a set of upper-layer determined source identifiers (3GPP ‘75, Section 2.2, while for SL-RSRP reporting, it can be up to RAN2 to determine whether it is carried in MAC CE or SL RRC signaling; Section 8, Proposal 21: Layer-1 source and destination ID are generated based on Layer-2 ID.  See Proposal 22: At least 16 bits of layer-1 source and destination ID should be included in SCI)
and transmitting a CSI report in a media access control (MAC) control element (CE) as a response to the CSI RS, based at least in part on the determination that the lower-layer determined source identifier of the source UE is included in the set of upper-layer determined source identifiers (3GPP ‘75, Section 3, both periodic and aperiodic traffic are supported in NR-V2X, then PSSCH can be transmitted periodically or aperiodically.  It is natural to support both periodic and aperiodic CSI reporting.  If CSI-RS is included in PSSCH which is indicated by associated SCI, then it can implicitly trigger RX UE to report CSI; Section 2.2, if CQI/RI are carried in MAC CE, that will depending on decoding status of PSSCH.  While for SL-RSRP reporting, it can be up to RAN2 to determine whether it is carried in MAC CE or SL RRC signaling)
3GPP ’75 does not explicitly disclose wherein the transmission of the CSI report is prioritized above a sidelink transport channel.
Zhou ’21 discloses wherein the transmission of the CSI report is prioritized above a sidelink transport channel (Zhou ’21, [0350], triggering a CSI reporting by transmitting a RRC message; [0356], one or more RRC message comprising: one or more first configuration parameters of one or more CSI reports; [0192], configuring each logical channel in the plurality of logical channels with one or more parameters to be used by a logical channel prioritization procedure at the MAC layer of the wireless device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou ’21 related to wherein the transmission of the CSI report is prioritized above a sidelink transport channel and have modified the teaching of 3GPP ’75 in order to improve data transmission ([0303])

As per claim 2, 3GPP ’75 in view of Zhou ‘21 disclose the method of claim 1, wherein the CSI report includes information identifying at least one of: a hybrid automatic repeat request process identifier for the CSI RS, a channel quality indicator, a rank indicator, or a slot number on which the CSI RS was received (3GPP ‘75, Section 3, Support at least Sidelink CSI-RS for CQI/RI  measurement)

As per claim 5, 3GPP ’75 in view of Zhou ‘21 disclose the method of claim 1, wherein transmitting the CSI report comprises: transmitting the CSI report based at least in part on a logical channel prioritization (Zhou ‘21, [0192], configure each logical channel in the plurality of logical channels with one or more parameters to be used by a logical channel prioritization procedure at the MAC layer of the wireless device)

As per claim 7, 3GPP ‘75 in view of Zhou ‘21 disclose requesting a grant for transmitting the CSI report and receiving the grant for transmitting the CSI report based at least in part on requesting the grant, wherein the grant includes resources for transmitting the MAC CE and a corresponding MAC subheader (Zhou ‘21, [0192], The MAC layer at the wireless device may multiplex one or more MAC CEs and/or one or more MAC SDUs (e.g., logical channel) in a MAC PDU (e.g., transport block). In an example, the MAC PDU may comprise a MAC header comprising a plurality of MAC sub-headers)
and wherein transmitting the CSI report comprises: transmitting the CSI report using the grant (Zhou ‘21, [0360], FIG. 22B shows example of the second MAC subheader of the second MAC CE for confirmation of activation/deactivation of a configured grant)

As per claim 8, 3GPP ‘75 in view of Zhou ‘21 disclose the method of claim 7, wherein the transmission of the CSI report using the grant includes padding bits to fill the grant (Zhou ‘21, [0360], FIG. 22A, In the example, the first LCID may have six bits in length)

As per claim 10, 3GPP ‘75 discloses a target user equipment (UE) for wireless communication, comprising: a memory (3GPP ‘75, Section 3, UE comprises a memory); and one or more processors coupled to the memory (3GPP ‘75, Section 3, UE includes one or more processors), the memory and the one or more processors configured to: 
receive a channel state information (CSI) reference signal (RS) from a source UE via a sidelink communication (3GPP ‘75, Section 3, the TX UE can trigger RX UE to do CSI reporting. If CSI-RS is included in PSSCH which is indicated by associated SCI, then it can implicitly trigger RX UE to report CSI)
determine that a lower-layer determined source identifier of the source UE is included in a set of upper-layer determined source identifiers (3GPP ‘75, Section 2.2, while for SL-RSRP reporting, it can be up to RAN2 to determine whether it is carried in MAC CE or SL RRC signaling; Section 8, Proposal 21: Layer-1 source and destination ID are generated based on Layer-2 ID.  See Proposal 22: At least 16 bits of layer-1 source and destination ID should be included in SCI)
and transmit a CSI report in a media access control (MAC) control element (CE) as a response to the CSI RS, based at least in part on the determination that the lower-layer determined source identifier of the source UE is included in the set of upper-layer determined source identifiers (3GPP ‘75, Section 3, both periodic and aperiodic traffic are supported in NR-V2X, then PSSCH can be transmitted periodically or aperiodically.  It is natural to support both periodic and aperiodic CSI reporting.  If CSI-RS is included in PSSCH which is indicated by associated SCI, then it can implicitly trigger RX UE to report CSI; Section 2.2, if CQI/RI are carried in MAC CE, that will depending on decoding status of PSSCH.  While for SL-RSRP reporting, it can be up to RAN2 to determine whether it is carried in MAC CE or SL RRC signaling)
3GPP ’75 does not explicitly disclose wherein the transmission of the CSI report is prioritized above a sidelink transport channel.
Zhou ’21 discloses wherein the transmission of the CSI report is prioritized above a sidelink transport channel (Zhou ’21, [0350], triggering a CSI reporting by transmitting a RRC message; [0356], one or more RRC message comprising: one or more first configuration parameters of one or more CSI reports; [0192], configuring each logical channel in the plurality of logical channels with one or more parameters to be used by a logical channel prioritization procedure at the MAC layer of the wireless device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou ’21 related to wherein the transmission of the CSI report is prioritized above a sidelink transport channel and have modified the teaching of 3GPP ’75 in order to improve data transmission ([0303])

As per claim 11, 3GPP ‘75 in view of Zhou ’21 disclose the target UE of claim 10, wherein the CSI report includes information identifying at least one of: a hybrid automatic repeat request process identifier for the CSI RS, a channel quality indicator, a rank indicator, or a slot number on which the CSI RS was received (3GPP ‘75, Section 3, Support at least Sidelink CSI-RS for CQI/RI measurement)

As per claim 14, 3GPP ‘75 in view of Zhou ’21 disclose the target UE of claim 10, wherein the one or more processors, when transmitting the CSI report, are to: transmit the CSI report based at least in part on a logical channel prioritization (Zhou ‘21, [0192], configure each logical channel in the plurality of logical channels with one or more parameters to be used by a logical channel prioritization procedure at the MAC layer of the wireless device)

As per claim 16, 3GPP ’75 in view of Zhou ’21 disclose the target UE of claim 10, wherein the one or more processors are further configured to: 
request a grant for transmitting the CSI report; and receive the grant for transmitting the CSI report based at least in part on requesting the grant, wherein the grant includes resources for transmitting the MAC CE and a corresponding MAC subheader  (Zhou ‘21, [0192], The MAC layer at the wireless device may multiplex one or more MAC CEs and/or one or more MAC SDUs (e.g., logical channel) in a MAC PDU (e.g., transport block). In an example, the MAC PDU may comprise a MAC header comprising a plurality of MAC sub-headers)
and wherein the one or more processors, when transmitting the CSI report, are to: transmit the CSI report using the grant (Zhou ‘21, [0360], FIG. 22B shows example of the second MAC subheader of the second MAC CE for confirmation of activation/deactivation of a configured grant)

As per claim 17, 3GPP ‘75 in view of Zhou ‘21 disclose the target UE of claim 16, wherein a transmission of the CSI report using the grant includes padding bits to fill the grant (Zhou ‘21, [0360], FIG. 22A, In the example, the first LCID may have six bits in length)

As per claim 19, 3GPP ‘75 discloses a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a target user equipment (UE), cause the one or more processors to: 
receive a channel state information (CSI) reference signal (RS) from a source UE via a sidelink communication (3GPP ‘75, Section 3, the TX UE can trigger RX UE to do CSI reporting. If CSI-RS is included in PSSCH which is indicated by associated SCI, then it can implicitly trigger RX UE to report CSI)
determine that a lower-layer determined source identifier of the source UE is included in a set of upper-layer determined source identifiers (3GPP ‘75, Section 2.2, while for SL-RSRP reporting, it can be up to RAN2 to determine whether it is carried in MAC CE or SL RRC signaling; Section 8, Proposal 21: Layer-1 source and destination ID are generated based on Layer-2 ID.  See Proposal 22: At least 16 bits of layer-1 source and destination ID should be included in SCI)
and transmit a CSI report in a media access control (MAC) control element (CE) as a response to the CSI RS, based at least in part on the determination that the lower-layer determined source identifier of the source UE is included in the set of upper-layer determined source identifiers (3GPP ‘75, Section 3, both periodic and aperiodic traffic are supported in NR-V2X, then PSSCH can be transmitted periodically or aperiodically.  It is natural to support both periodic and aperiodic CSI reporting.  If CSI-RS is included in PSSCH which is indicated by associated SCI, then it can implicitly trigger RX UE to report CSI; Section 2.2, if CQI/RI are carried in MAC CE, that will depending on decoding status of PSSCH.  While for SL-RSRP reporting, it can be up to RAN2 to determine whether it is carried in MAC CE or SL RRC signaling)
3GPP ’75 does not explicitly disclose wherein the transmission of the CSI report is prioritized above a sidelink transport channel.
Zhou ’21 discloses wherein the transmission of the CSI report is prioritized above a sidelink transport channel (Zhou ’21, [0350], triggering a CSI reporting by transmitting a RRC message; [0356], one or more RRC message comprising: one or more first configuration parameters of one or more CSI reports; [0192], configuring each logical channel in the plurality of logical channels with one or more parameters to be used by a logical channel prioritization procedure at the MAC layer of the wireless device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou ’21 related to wherein the transmission of the CSI report is prioritized above a sidelink transport channel and have modified the teaching of 3GPP ’75 in order to improve data transmission ([0303])

As per claim 20, 3GPP ’75 in view of Zhou ‘21 disclose the non-transitory computer-readable medium of claim 19, wherein the CSI report includes information identifying at least one of: a hybrid automatic repeat request process identifier for the CSI RS, a channel quality indicator, a rank indicator, or a slot number on which the CSI RS was received (3GPP ‘75, Section 3, Support at least Sidelink CSI-RS for CQI/RI measurement)

As per claim 23, 3GPP ‘75 in view of Zhou ’21 disclose the non-transitory computer-readable medium of claim 19, 3GPP ‘75 does not explicitly disclose wherein the one or more instructions, that cause the target UE to transmit the CSI report, cause the target UE to: transmit the CSI report based at least in part on a logical channel prioritization (Zhou ‘21, [0192], configure each logical channel in the plurality of logical channels with one or more parameters to be used by a logical channel prioritization procedure at the MAC layer of the wireless device)

As per claim 25, 3GPP ‘75 in view of Zhou ‘21 disclose the non-transitory computer-readable medium of claim 19,  wherein the one or more instructions further cause the target UE to: request a grant for transmitting the CSI report; and receive the grant for transmitting the CSI report based at least in part on requesting the grant, wherein the grant includes resources for transmitting the MAC CE and a corresponding MAC subheader (Zhou ‘21, [0192], The MAC layer at the wireless device may multiplex one or more MAC CEs and/or one or more MAC SDUs (e.g., logical channel) in a MAC PDU (e.g., transport block). In an example, the MAC PDU may comprise a MAC header comprising a plurality of MAC sub-headers)
and wherein the one or more instructions, that cause the target UE to transmit the CSI report, cause the target UE to transmit the CSI report using the grant (Zhou ‘21, [0360], FIG. 22B shows example of the second MAC subheader of the second MAC CE for confirmation of activation/deactivation of a configured grant)

As per claim 26, 3GPP ‘75 in view of Zhou ‘21 disclose the non-transitory computer-readable medium of claim 25, wherein the transmission of the CSI report using the grant includes padding bits to fill the grant (Zhou ‘21, [0360], FIG. 22A, In the example, the first LCID may have six bits in length)

As per claim 28, 3GPP ‘75 discloses an apparatus for wireless communication, comprising: 
means for receiving a channel state information (CSI) reference signal (RS) from a source user equipment (UE) via a sidelink communication (3GPP ‘75, Section 3, the TX UE can trigger RX UE to do CSI reporting. If CSI-RS is included in PSSCH which is indicated by associated SCI, then it can implicitly trigger RX UE to report CSI)
means for determining that a lower-layer determined source identifier of the source UE is included in a set of upper-layer determined source identifiers (3GPP ‘75, Section 2.2, while for SL-RSRP reporting, it can be up to RAN2 to determine whether it is carried in MAC CE or SL RRC signaling; Section 8, Proposal 21: Layer-1 source and destination ID are generated based on Layer-2 ID.  See Proposal 22: At least 16 bits of layer-1 source and destination ID should be included in SCI)
and means for transmitting a CSI report in a media access control (MAC) control element (CE) as a response to the CSI RS, based at least in part on the determination that the lower-layer determined source identifier of the source UE is included in the set of upper-layer determined source identifiers (3GPP ‘75, Section 3, both periodic and aperiodic traffic are supported in NR-V2X, then PSSCH can be transmitted periodically or aperiodically.  It is natural to support both periodic and aperiodic CSI reporting.  If CSI-RS is included in PSSCH which is indicated by associated SCI, then it can implicitly trigger RX UE to report CSI; Section 2.2, if CQI/RI are carried in MAC CE, that will depending on decoding status of PSSCH.  While for SL-RSRP reporting, it can be up to RAN2 to determine whether it is carried in MAC CE or SL RRC signaling)
3GPP ’75 does not explicitly disclose wherein the transmission of the CSI report is prioritized above a sidelink transport channel.
Zhou ’21 discloses wherein the transmission of the CSI report is prioritized above a sidelink transport channel (Zhou ’21, [0350], triggering a CSI reporting by transmitting a RRC message; [0356], one or more RRC message comprising: one or more first configuration parameters of one or more CSI reports; [0192], configuring each logical channel in the plurality of logical channels with one or more parameters to be used by a logical channel prioritization procedure at the MAC layer of the wireless device)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou ’21 related to wherein the transmission of the CSI report is prioritized above a sidelink transport channel and have modified the teaching of 3GPP ’75 in order to improve data transmission ([0303])

As per claim 29, 3GPP ’75 in view of Zhou ‘21 disclose the apparatus of claim 28, wherein the means for transmitting the CSI report comprises: means for transmitting the CSI report based at least in part on a logical channel prioritization (Zhou ‘21, [0192], configure each logical channel in the plurality of logical channels with one or more parameters to be used by a logical channel prioritization procedure at the MAC layer of the wireless device)

As per claim 31, 3GPP ’75 in view of Zhou ‘21 disclose the apparatus of claim 28, wherein the CSI report includes information identifying at least one of: a hybrid automatic repeat request process identifier for the CSI RS, a channel quality indicator, a rank indicator, or a slot number on which the CSI RS was received (3GPP ‘75, Section 3, Support at least Sidelink CSI-RS for CQI/RI measurement)

	As per claim 32, 3GPP ’75 in view of Zhou ‘21 disclose the apparatus of claim 28, 
wherein the means for transmitting the CSI report comprises: means for transmitting the CSI report based at least in part on a logical channel prioritization (Zhou ‘21, [0192], configure each logical channel in the plurality of logical channels with one or more parameters to be used by a logical channel prioritization procedure at the MAC layer of the wireless device)

As per claim 33, 3GPP ‘75 in view of Zhou ’21 disclose the apparatus of claim 28, further comprising: means for requesting a grant for transmitting the CSI report; and means for receiving the grant for transmitting the CSI report based at least in part on requesting the grant, wherein the grant includes resources for transmitting the MAC CE and a corresponding MAC subheader (Zhou ‘21, [0192], The MAC layer at the wireless device may multiplex one or more MAC CEs and/or one or more MAC SDUs (e.g., logical channel) in a MAC PDU (e.g., transport block). In an example, the MAC PDU may comprise a MAC header comprising a plurality of MAC sub-headers)
and wherein the means for transmitting the CSI report comprises: means for transmitting the CSI report using the grant (Zhou ‘21, [0360], FIG. 22B shows example of the second MAC subheader of the second MAC CE for confirmation of activation/deactivation of a configured grant)

As per claim 34, 3GPP ‘75 in view of Zhou ’21 disclose the apparatus of claim 33, wherein a transmission of the CSI report using the grant includes padding bits to fill the grant (Zhou ‘21, [0360], FIG. 22A, In the example, the first LCID may have six bits in length)

Claims 3, 12 and 21 are rejected under 35 U.S.C. §103 as being unpatentable over 3GPP ‘75 in view of Zhou ‘21 and further in view of 3GPP TSG RAN WG1 #96bis, 8th-12th April, 2019_R1-1904795 hereinafter “3GPP ‘95”
As per claim 3, 3GPP ’75 in view of  Zhou ‘21 disclose the method of claim 1, they do not disclose further comprising: identifying a sidelink grant for transmission of the MAC CE, wherein the sidelink grant includes resources for the CSI report and a corresponding subheader; and wherein transmitting the CSI report comprises: transmitting the CSI report via the sidelink grant for transmission of the MAC CE in accordance with a logical channel prioritization.
3GPP ‘95 discloses identifying a sidelink grant for transmission of the MAC CE, wherein the sidelink grant includes resources for the CSI report and a corresponding subheader (3GPP ‘95, Figure 1 NR sidelink mode 1 resource allocation, Section 2.1, identifying the link of the reported CSI is required, so that gNB can match the received CSI with proper buffer size provided in BSR)
and wherein transmitting the CSI report comprises: transmitting the CSI report via the sidelink grant for transmission of the MAC CE in accordance with a logical channel prioritization (3GPP ‘95, Section 2.2, transmission and retransmission on resources of NR sidelink configured grants in mode 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘95 related to identify a sidelink grant for transmission of the MAC CE, wherein the sidelink grant includes resources for the CSI report and a corresponding subheader and wherein transmitting the CSI report comprises: transmitting the CSI report via the sidelink grant for transmission of the MAC CE in accordance with a logical channel prioritization and have modified the teaching of 3GPP ’75 and Zhou ‘21 in order to allocate resources efficiently (Section 2.1)

As per claim 12, 3GPP ’75 in view of Zhou ‘21 disclose the target UE of claim 10, they do not explicitly disclose wherein the one or more processors are further configured to: identify a sidelink grant for transmission of the MAC CE, wherein the sidelink grant includes resources for the CSI report and a corresponding subheader; and wherein the one or more processors, when transmitting the CSI report, are configured to: transmit the CSI report via the sidelink grant for transmission of the MAC CE in accordance with a logical channel prioritization.
3GPP ‘95 discloses identifying a sidelink grant for transmission of the MAC CE, wherein the sidelink grant includes resources for the CSI report and a corresponding subheader (3GPP ‘795, Figure 1 NR sidelink mode 1 resource allocation, Section 2.1, identifying the link of the reported CSI is required, so that gNB can match the received CSI with proper buffer size provided in BSR)
and wherein transmitting the CSI report comprises: transmitting the CSI report via the sidelink grant for transmission of the MAC CE in accordance with a logical channel prioritization (3GPP 795, Section 2.2, transmission and retransmission on resources of NR sidelink configured grants in mode 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘95 related to identify a sidelink grant for transmission of the MAC CE, wherein the sidelink grant includes resources for the CSI report and a corresponding subheader and wherein transmitting the CSI report comprises: transmitting the CSI report via the sidelink grant for transmission of the MAC CE in accordance with a logical channel prioritization and have modified the teaching of 3GPP ’75 and Zhou ‘21 in order to allocate resources efficiently (Section 2.1)

As per claim 21, 3GPP ’75 in view of Zhou ‘21 disclose the non-transitory computer-readable medium of claim 19, they do not explicitly disclose wherein the one or more instructions, further cause the target UE to: identify a sidelink grant for transmission of the MAC CE, wherein the sidelink grant includes resources for the CSI report and a corresponding subheader; and wherein the one or more instructions, that cause the target UE to transmit the CSI report, cause the target UE to: transmit the CSI report via the sidelink grant for transmission of the MAC CE in accordance with a logical channel prioritization.
3GPP ‘95 discloses identifying a sidelink grant for transmission of the MAC CE, wherein the sidelink grant includes resources for the CSI report and a corresponding subheader (3GPP ‘95, Figure 1 NR sidelink mode 1 resource allocation, Section 2.1, identifying the link of the reported CSI is required, so that gNB can match the received CSI with proper buffer size provided in BSR)
and wherein the one or more instructions, that cause the target UE to transmit the CSI report, cause the target UE to: transmit the CSI report via the sidelink grant for transmission of the MAC CE in accordance with a logical channel prioritization (3GPP ‘95, Section 2.2, transmission and retransmission on resources of NR sidelink configured grants in mode 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘95 related to identify a sidelink grant for transmission of the MAC CE, wherein the sidelink grant includes resources for the CSI report and a corresponding subheader and transmitting the CSI report via the sidelink grant for transmission of the MAC CE in accordance with a logical channel prioritization and have modified the teaching of 3GPP ’75 and Zhou ‘21 in order to allocate resources efficiently (Section 2.1)

Claims 4, 13 and 22 are rejected under 35 U.S.C. §103 as being unpatentable over 3GPP ’75 in view of Zhou ’21, in view of 3GPP ‘95 and further in view of Zhou et al. (US 2019/0141546A1) hereinafter “Zhou ‘46”
As per claim 4, 3GPP ‘75 in view of Zhou ’21 and 3GPP ‘95 disclose the method of claim 3, they do not explicitly disclose further comprising: activating a sidelink CSI report timer in connection with the lower-layer determined source identifier based at least in part on the transmission of the CSI report.
Zhou ‘46 discloses activating a sidelink CSI report timer in connection with the lower-layer determined source identifier based at least in part on the transmission of the CSI report (Zhou ‘46, [0252], The new timer (e.g., BWPDeactivationTimer) may be started if the original BWP is activated by the activation and/or deactivation DCI. If PDCCH on the original BWP is received, a wireless device may restart the timer (e.g., BWPDeactivationTimer) associated with the original BWP)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou ‘46 related to activate a sidelink CSI report timer in connection with the lower-layer determined source identifier based at least in part on the transmission of the CSI report and have modified the teaching of 3GPP ’75, Zhou ’21 and 3GPP ‘95 in order to improve spectral efficiency ([0002])

As per claim 13, 3GPP ‘75 in view of Zhou ’21 and 3GPP ‘95 disclose the target UE of claim 12, they do not explicitly disclose wherein the one or more processors are further configured to: activate a sidelink CSI report timer in connection with the lower-layer determined source identifier based at least in part on the transmission of the CSI report. 
Zhou ‘46 discloses wherein the one or more processors are further configured to: activate a sidelink CSI report timer in connection with the lower-layer determined source identifier based at least in part on the transmission of the CSI report (Zhou ‘46, [0252], The new timer (e.g., BWPDeactivationTimer) may be started if the original BWP is activated by the activation and/or deactivation DCI. If PDCCH on the original BWP is received, a wireless device may restart the timer (e.g., BWPDeactivationTimer) associated with the original BWP)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou related to activate a sidelink CSI report timer in connection with the lower-layer determined source identifier based at least in part on the transmission of the CSI report and have modified the teaching of 3GPP ’75, Zhou ‘21 and 3GPP ‘95 in order to improve spectral efficiency a ([0002])

As per claim 22, 3GPP ‘75 in view of 3GPP ‘95 disclose the non-transitory computer-readable medium of claim 21, they do not explicitly disclose wherein the one or more instructions, further cause the target UE to: activate a sidelink CSI report timer in connection with the lower-layer determined source identifier based at least in part on the transmission of the CSI report. 
Zhou ‘46 discloses activating a sidelink CSI report timer in connection with the lower-layer determined source identifier based at least in part on the transmission of the CSI report (Zhou ‘46, [0252], the new timer (e.g., BWPDeactivationTimer) may be started if the original BWP is activated by the activation and/or deactivation DCI. If PDCCH on the original BWP is received, a wireless device may restart the timer (e.g., BWPDeactivationTimer) associated with the original BWP)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou ‘46 related to activate a sidelink CSI report timer in connection with the lower-layer determined source identifier based at least in part on the transmission of the CSI report and have modified the teaching of 3GPP ‘75 and 3GPP ‘95 in order to improve spectral efficiency a ([0002])

Claims 9, 18 and 27 are rejected under 35 U.S.C. §103 as being unpatentable over 3GPP ‘75 in view of Zhou ‘21 and further in view of Zhou et al. (US 2019/0141546 A1) hereinafter “Zhou ‘46”
As per claim 9, 3GPP ’75 in view of Zhou ’21 disclose the method of claim 1, they do not disclose further comprising: determining a transmission window for transmitting the CSI report; and processing the CSI report in accordance with the transmission window. 
Zhou ‘46 discloses determining a transmission window for transmitting the CSI report (Zhou ‘46, [0438], in response to receiving a MAC CE and/or DCI for deactivating SP CSI reporting (e.g., which may end a CSI-RS transmission window)
and processing the CSI report in accordance with the transmission window (Zhou ‘46, [0439], transmit one or more SP CSI reports, for example, with a transmission periodicity and a transmission duration (e.g., SP CSI reporting duration))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou ‘46 related to determine a transmission window for transmitting the CSI report and process the CSI report in accordance with the transmission window and have modified the teaching of 3GPP ’75 and Zhou ‘21 in order to improve spectral efficiency a ([0002])

As per claim 18, 3GPP ’75 in view of Zhou ’21 disclose the target UE of claim 10, they do not explicitly disclose wherein the one or more processors are further configured to: determine a transmission window for transmitting the CSI report; and process the CSI report in accordance with the transmission window.
Zhou ’46 discloses wherein the one or more processors are further configured to: determine a transmission window for transmitting the CSI report (Zhou ‘46, [0439], transmit one or more SP CSI report, for example, with a transmission periodicity and a transmission duration (e.g., SP CSI reporting duration)); and process the CSI report in accordance with the transmission window (Zhou ‘46, [0439], transmit one or more SP CSI report, for example, with a transmission periodicity and a transmission duration (e.g., SP CSI reporting duration))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou ‘46 related to determine a transmission window for transmitting the CSI report and process the CSI report in accordance with the transmission window and have modified the teaching of 3GPP ’75 and Zhou ‘21 in order to improve spectral efficiency a ([0002])

As per claim 27, 3GPP ‘75 in view of Zhou ’21 disclose the non-transitory computer-readable medium of claim 19, they do not explicitly disclose wherein the one or more instructions, further cause the target UE to: determine a transmission window for transmitting the CSI report; and process the CSI report in accordance with the transmission window.
Zhou ’46 discloses wherein the one or more instructions, further cause the target UE to: determine a transmission window for transmitting the CSI report (Zhou ‘46, [0439], transmit one or more SP CSI report, for example, with a transmission periodicity and a transmission duration (e.g., SP CSI reporting duration)); and process the CSI report in accordance with the transmission window (Zhou ‘46, [0439], transmit one or more SP CSI report, for example, with a transmission periodicity and a transmission duration (e.g., SP CSI reporting duration))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Zhou ‘46 related to determine a transmission window for transmitting the CSI report and process the CSI report in accordance with the transmission window and have modified the teaching of 3GPP ’75 and Zhou ‘21 in order to improve spectral efficiency a ([0002])

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462